 

Exhibit 10.2

 

EXECUTION COPY

 

STOCK ISSUANCE AGREEMENT

 

This Agreement (“Agreement”) is made and entered into as of August 10, 2015 (the
“Effective Date”), by and among Synthetic Biologics, Inc., a Nevada corporation
(the “Company”), and Intrexon Corporation, a Virginia corporation (“Intrexon”).

 

A.           Concurrently with the execution of this Agreement, the Company is
entering into on the Effective Date an Exclusive Channel Collaboration Agreement
with Intrexon (the “PKU Channel Agreement”), pursuant to which Intrexon is
licensing the rights to certain technology to the Company; and

 

B.           In partial consideration of Intrexon’s license to the Company under
the PKU Channel Agreement, the Company has agreed to issue to Intrexon certain
shares of the Company’s common stock, par value $0.001 per share, (the “Common
Stock”) in accordance with the terms and conditions of this Agreement.

 

AGREEMENT

 

In consideration of the mutual covenants contained in this Agreement and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and Intrexon hereby agree as follows:

 

sECTION 1.      Authorization of Issuance of Shares.

 

1.1         PKU Technology Access Fee. Subject to the terms and conditions of
this Agreement, the Company has authorized the issuance to Intrexon of a certain
number of shares of the Company’s Common Stock at the PKU Technology Access Fee
Closing (as hereinafter defined) as a PKU Technology Access Fee (the “PKU
Technology Access Fee Shares”), which number of PKU Technology Access Fee Shares
has a collective Fair Market Value equal to three million United States Dollars
($3,000,000). For the purposes of this Agreement, “Fair Market Value” shall have
the meaning as set forth in the PKU Channel Agreement.

 

1.2         Milestones. Subject to the terms and conditions of this Agreement
and the PKU Channel Agreement, upon the attainment of the Clinical Milestone
Event for each Collaboration Product developed under the PKU Channel Agreement,
the Company has agreed to make a milestone payment (each, whether in cash or
equity, a “Clinical Milestone Payment” and together “Clinical Milestone
Payments”) set forth below in Section 1.2(a) to Intrexon, payable either in cash
or in shares of Company Common Stock at the option of the Company (subject to
the conditions set forth in the PKU Channel Agreement), on certain dates
following achievement of each Clinical Milestone Event. For the purposes of this
Agreement, the terms “Clinical Milestone Event” and “Collaboration Product”
shall each respectively have the meanings as set forth in the PKU Channel
Agreement.

 

 1. 

 

 

EXECUTION COPY

 

(a)          Upon each occurrence of the Clinical Milestone Event, Company will
pay to Intrexon in accord with the terms and conditions of the PKU Channel
Agreement one of (i) two million United States dollars ($2,000,000) in cash, or
(ii) that number of shares of Company’s Common Stock (the “Clinical Milestone
Shares”) having a collective Fair Market Value equaling two million United
States dollars ($2,000,000). Following each achievement of the Clinical
Milestone The number of shares of Common Stock to be issued to Intrexon
hereunder shall be rounded down to the nearest whole share, with any balance
being due in cash. A Clinical Milestone Payment shall be due within thirty days
following the date of the occurrence of a Clinical Milestone Event.

 

1.3         [RESERVED]

 

1.4         Capital Adjustments. If after the date hereof (i) the outstanding
shares of the Company’s Common Stock shall be subdivided or split into a greater
number of shares or a dividend in Common Stock shall be paid in respect of such
Common Stock or (ii) the outstanding shares of Common Stock are combined, then
all share quantities in this Agreement not yet issued shall be appropriately
adjusted to reflect such stock split, stock dividend or conjunction. If after
the date hereof (i) the Company shall pay a dividend in securities of the
Company (other than in Common Stock) or of other property (including cash) on
the Common Stock, or (ii) there shall occur any merger, consolidation, capital
reorganization or reclassification in which the Common Stock is converted or
exchanged for securities, cash or other property, the class or series of stock
constituting the Common Stock for purposes of this Agreement, shall be
appropriately adjusted to reflect such other dividend, merger, consolidation,
capital reorganization or reclassification. After any event referenced in
clauses (i) through (ii) of the immediately preceding sentence is consummated,
if applicable, all references herein to the Company’s Common Stock shall be
deemed to refer to the capital stock or property (including cash) into or for
which the Common Stock was converted or exchanged, with the necessary changes in
detail. Nothing contained in this Section 1.2 or elsewhere in this Agreement
will prevent or prohibit the dilution of Intrexon’s ownership interest in the
Company or grant to Intrexon any preemptive rights.

 

1.5         Company Sale. In the event that the Company consummates a Company
Sale (as defined below) prior to any one of the Subsequent Closings (as defined
below), and the PKU Channel Agreement is transferred or assigned to the buyer or
assigned to the buyer in connection with such Company Sale, the Company and
Intrexon agree that payments under Sections 1.2 and 1.3 of this Agreement shall
be payable only in cash following the Company Sale.

 



 2. 

 

 

EXECUTION COPY

 

sECTION 2.      Closing and Delivery

 

2.1         Sale and Purchase Price of Shares. Subject to the terms and
conditions of this Agreement and in reliance upon the representations,
warranties and agreements contained herein, the Company will issue and sell to
Intrexon, and Intrexon will purchase from the Company, at each of the PKU
Technology Access Fee Closing as set forth in Section 2.2(a), and the Milestone
Closings (as hereinafter defined) if the Company has not elected to make the
Clinical Milestone Payment in cash, the applicable number of shares as set forth
above in Sections 1.1 and 1.2. The Parties agree that the consideration received
by the Company hereunder shall be the execution and delivery by Intrexon of the
PKU Channel Agreement which consideration is at least equal to the par value of
the shares issued or issuable under this Agreement.

 

2.2         Closings. The closings of the purchase and sale of the shares to be
issued pursuant to this Agreement shall be held at the offices of Gracin &
Marlow, LLP, Chrysler Building, 405 Lexington Avenue, 26th Floor, New York, New
York 10174 or at such other place as the Company and Intrexon may agree, as
follows:

 

(a)          the closing of the purchase and sale of the PKU Technology Access
Fee Shares will occur, subject to the conditions set forth in Section 7.1 hereof
and applicable to the PKU Technology Access Fee Closing, subject to the
timeframes set forth in Section 5.1 of the PKU Channel Agreement, (i) on the
tenth business day following approval of the PKU Channel Agreement by NYSE MKT
(the “NYSE MKT Approval”), or (ii) on such other date as Intrexon and the
Company may agree upon (in either case, the “PKU Technology Access Fee
Closing”); and

 

(b)          the closing of the purchase and sale of each occurrence of Clinical
Milestone Shares or the payment of each cash Milestone Payment will occur,
subject to the conditions set forth in Section 7.2 hereof and applicable to the
Milestone Closing, (A) if NYSE MKT approval (or approval of any other exchange
upon which the Common Stock may be listed) is required, on the tenth (10th)
business day after such approval is received, but in no event later than one
hundred twenty (120) days after the respective Milestone Event, or (B) if NYSE
MKT approval (or approval of any other exchange upon which the Common Stock may
be listed) is not required, on the earlier of (i) the thirtieth (30th) day
following the occurrence of the respective Milestone Event, and (ii) such other
date as Intrexon and the Company may agree (the “Milestone Closing”).

 

The PKU Technology Access Fee Closing and each of the Milestone Closings may be
collectively herein referred to as the “Closings” and individually as a
“Closing”. Further, each of the Milestones Closing may alternatively be
collectively herein referred to as the “Subsequent Closings” and individually as
a “Subsequent Closing”.

 

2.3         Delivery of the Shares. Promptly following a Closing at which shares
are issued to Intrexon, the Company shall deliver to Intrexon a certificate
representing the number of shares purchased at such Closing, registered in the
name of Intrexon.

 

sECTION 3.      Representations and Warranties of the Company.

 

Subject to and except as set forth in the SEC Documents or on the Schedule of
Exceptions which is arranged in sections corresponding to the sub-section
numbered provisions contained below in this Section, the Company hereby
represents and warrants to, and covenants with, Intrexon as of the date hereof
as follows:

 

 3. 

 

 

EXECUTION COPY

 

3.1         Organization, Good Standing and Power.

 

(a)          The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Nevada and has the requisite
corporate power to own, lease and operate its properties and assets and to
conduct its business as it is now being conducted and as described in the
reports filed by the Company with the Securities and Exchange Commission (the
“Commission”) pursuant to the reporting requirements of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), since the end of its most recently
completed fiscal year through the date hereof, including, without limitation,
its most recent report on Form 10-Q. The Company does not have any subsidiaries
other than those identified in its most recent report on Form 10-K. The Company
is qualified to do business as a foreign corporation and is in good standing in
every jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except for any jurisdiction(s)
(alone or in the aggregate) in which the failure to be so qualified will not
have a Material Adverse Effect. For the purposes of this Agreement, “Material
Adverse Effect” means any effect on the business, operations, properties or
financial condition of the Company that is material and adverse to the Company,
taken as a whole, and any condition, circumstance or situation that would
prohibit the Company from entering into and performing any of its obligations
hereunder.

 

3.2         Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and perform this Agreement and to issue and
sell the shares in accordance with the terms hereof. The execution, delivery and
performance of this Agreement by the Company and the consummation by it of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate action, and no further consent or authorization of the
Company, its board of directors or stockholders is required, except pursuant to
Section 7. When executed and delivered by the Company, this Agreement shall
constitute a valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application. The Company’s board of directors,
at a meeting duly called and held, adopted resolutions approving the
transactions contemplated hereby, including the issuance of the PKU Technology
Access Fee Shares, and the Clinical Milestone Shares issuable upon occurrence of
the various Milestone Events in a manner consistent with and that meets the
requirements of Nevada Corporate Code contained in Chapter 78 of the Nevada
Revised Statutes.

 

3.3         Issuance of Shares. The shares to be issued and sold hereunder have
been duly authorized by all necessary corporate action and, when paid for and
issued in accordance with the terms hereof, will be validly issued, fully paid
and nonassessable. In addition, such shares will be free and clear of all liens,
claims, charges, security interests or agreements, pledges, assignments,
covenants, restrictions or other encumbrances created by, or imposed by, the
Company (collectively, “Encumbrances”) and rights of refusal of any kind imposed
by the Company (other than restrictions on transfer under applicable securities
laws) and the holder of such shares shall be entitled to all rights accorded to
a holder of Common Stock. As of the date hereof, 88,515,086 shares of the
Company’s Common Stock are outstanding.

 

 4. 

 

 

EXECUTION COPY

 

3.4         No Conflicts; Governmental Approvals. The execution, delivery and
performance of the Agreement by the Company and the consummation by the Company
of the transactions contemplated hereby do not and will not (i) violate any
provision of the Company’s Articles of Incorporation or Bylaws, each as amended
to date, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Company is a party or by which
the Company’s properties or assets are bound, or (iii) result in a violation of
any federal, state, local or foreign statute, rule, regulation, order, judgment
or decree (including federal and state securities laws and regulations)
applicable to the Company or by which any property or asset of the Company is
bound or affected, except for such conflicts, defaults, terminations,
amendments, acceleration, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect. The Company is
not required under federal, state, foreign or local law, rule or regulation to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement or issue and sell
the shares in accordance with the terms hereof (other than any filings, consents
and approvals which may be required to be made by the Company under applicable
state and federal securities laws, rules or regulations prior to or subsequent
to the Closing). The sale and issuance of the shares hereunder will be required
to be approved in advance by NYSE MKT.

 

3.5         SEC Documents, Financial Statements. The Common Stock of the Company
is registered pursuant to Section 12(b) of the Exchange Act. During the two year
period preceding the execution of this Agreement, the Company has timely filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the Commission pursuant to the reporting requirements of the
Exchange Act (the “SEC Documents”). At the times of their respective filing, all
such reports, schedules, forms, statements and other documents complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the Commission promulgated thereunder. At the times of their
respective filings, such reports, schedules, forms, statements and other
documents did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. As of their respective dates, the financial statements of
the Company included in the SEC Documents complied in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission or other applicable rules and regulations with respect thereto.
Such financial statements have been prepared in accordance with generally
accepted accounting principles applied on a consistent basis during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto or (ii) in the case of unaudited interim statements, to the
extent they may not include footnotes or may be condensed or summary
statements), and fairly present in all material respects the consolidated
financial position of the Company as of the dates thereof and the results of
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

 

 5. 

 

 

EXECUTION COPY

 

3.6         Accountants. BDO USA, LLP, whose report on the financial statements
of the Company is filed with the SEC in the Company’s Annual Report on Form 10-K
for the year ended December 31, 2014 filed with the SEC on March 16, 2015, were,
at the time such report was issued, independent registered public accountants as
required by the Securities Act of 1933 and the rules and regulations promulgated
thereunder (together, the “Securities Act”). Except as described in the SEC
Documents and as preapproved in accordance with the requirements set forth in
Section 10A of the Exchange Act, to the Company’s knowledge, BDO USA, LLP has
not engaged in any non-audit services prohibited by subsection (g) of Section
10A of the Exchange Act on behalf of the Company.

 

3.7         Internal Controls. The Company has established and maintains a
system of internal accounting controls sufficient to provide reasonable
assurances that: (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles in the United States and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

3.8         Corporate Governance. The Company’s board of directors meets the
independence requirements of, and has established an audit committee that meets
the independence requirements of, the rules and regulations of the Commission
and the NYSE MKT (formerly the American Stock Exchange). The Audit Committee has
reviewed the adequacy of its charter within the past 12 months.

 

3.9         Disclosure Controls. The Company has established and maintains
disclosure controls and procedures (as such term is defined in Rules 13a-15 and
15d-15 under the Exchange Act). Since the date of the most recent evaluation of
such disclosure controls and procedures, there have been no significant changes
in internal controls or in other factors that could significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses. The Company is in compliance in all
material respects with all provisions currently in effect and applicable to the
Company of the Sarbanes-Oxley Act of 2002, and all rules and regulations
promulgated thereunder or implementing the provisions thereof.

 

3.10      No Material Adverse Change. Except as disclosed in the SEC Documents,
since March 31, 2015, the Company has not (i) experienced or suffered any
Material Adverse Effect, (ii) incurred any material liabilities, obligations,
claims or losses (whether liquidated or unliquidated, secured or unsecured,
absolute, accrued, contingent or otherwise) other than those incurred in the
ordinary course of the Company’s business or (iii) declared, made or paid any
dividend or distribution of any kind on its capital stock.

 

3.11      No Undisclosed Events or Circumstances. Except as disclosed in the SEC
Documents, since March 31, 2015, except for the consummation of the transactions
contemplated herein, to the Company’s knowledge, no event or circumstance has
occurred or exists with respect to the Company or its businesses, properties,
prospects, operations or financial condition, which, under applicable law, rule
or regulation, requires public disclosure or announcement by the Company but
which has not been so publicly announced or disclosed.

 

 6. 

 

 

EXECUTION COPY

 

3.12      Litigation. No action, suit, proceeding or investigation is currently
pending or, to the knowledge of the Company, has been threatened in writing
against the Company that: (i) concerns or questions the validity of this
Agreement; (ii) concerns or questions the right of the Company to enter into
this Agreement; or (iii) is reasonably likely to have a Material Adverse Effect.
The Company is neither a party to nor subject to the provisions of any material
order, writ, injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit, proceeding or investigation by the
Company currently pending or that the Company intends to initiate that would
have a Material Adverse Effect.

 

3.13      Compliance. Except for defaults or violations which are not reasonably
likely to have a Material Adverse Effect, the Company is not (i) in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company under), nor has the Company received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body, or (iii) is or has been in violation of any
statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws, applicable to its
business, except in each case for such defaults or violations as would not have
a Material Adverse Effect.

 

3.14      Intellectual Property

 

(a)          To the best of its knowledge, the Company has entered into
agreements with each of its current and former officers, employees and
consultants involved in research and development work, including development of
the Company’s products and technology providing the Company, to the extent
permitted by law, with title and ownership to patents, patent applications,
trade secrets and inventions conceived, developed, reduced to practice by such
person, solely or jointly with other of such persons, during the period of
employment by the Company except where the failure to have entered into such an
agreement would not have a Material Adverse Effect. The Company is not aware
that any of its employees or consultants is in material violation thereof.

 

(b)          To the Company’s knowledge, the Company owns or possesses adequate
rights to use all, if any, trademarks, service marks, trade names, domain names,
copyrights, patents, patent applications, inventions, know how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures), and other intellectual property rights
(“Intellectual Property”) as are necessary for the conduct of its business as
described in the SEC Documents. Except as described in the SEC Documents, (i) to
the knowledge of the Company, there is no infringement, misappropriation or
violation by third parties of any such Intellectual Property; (ii) there is no
pending or, to the knowledge of the Company, threatened action, suit, proceeding
or claim by others against the Company challenging the Company’s rights in or to
any such Intellectual Property; (iii) the Intellectual Property owned by the
Company and, to the knowledge of the Company, the Intellectual Property licensed
to the Company has not been adjudged invalid or unenforceable by a court of
competent jurisdiction or applicable government agency, in whole or in part, and
there is no pending or, to the knowledge of the Company, threatened action,
suit, proceeding or claim by others challenging the validity or scope of any
such Intellectual Property; (iv) there is no pending or, to the knowledge of the
Company, threatened action, suit, proceeding or claim by others against the
Company that the Company infringes, misappropriates or otherwise violates any
Intellectual Property or other proprietary rights of others, and the Company has
not received any written notice of such claim; and (v) to the Company’s
knowledge, no employee of the Company is the subject of any claim or proceeding
involving a violation of any term of any employment contract, patent disclosure
agreement, invention assignment agreement, non-competition agreement,
non-solicitation agreement, nondisclosure agreement or any restrictive covenant
to or with a former employer where the basis of such violation relates to such
employee’s employment with the Company or actions undertaken by the employee
while employed with the Company, in each of (i) through (v), for any instances
which would not, individually or in the aggregate, result in a Material Adverse
Effect.

 

 7. 

 

 

EXECUTION COPY

 

3.15      FDA Compliance.

 

(a)          Except as described in the SEC Documents, the Company: (i) is in
material compliance with all statutes, rules or regulations applicable to the
ownership, testing, development, manufacture, packaging, processing, use,
distribution, marketing, labeling, promotion, sale, offer for sale, storage,
import, export or disposal of any product that is under development,
manufactured or distributed by the Company (“Applicable Laws”); (ii) has not
received any FDA Form 483, notice of adverse finding, warning letter, untitled
letter or other correspondence or notice from the U.S. Food and Drug
Administration (the “FDA”) or any other federal, state, local or foreign
governmental or regulatory authority alleging or asserting material
noncompliance with any Applicable Laws or any licenses, certificates, approvals,
clearances, authorizations, permits and supplements or amendments thereto
required by any such Applicable Laws (“Authorizations”), which would not,
individually or in the aggregate, result in a Material Adverse Effect; (iii)
possesses all material Authorizations necessary for the operation of its
business as described in the SEC Documents and such Authorizations are valid and
in full force and effect and the Company is not in material violation of any
term of any such Authorizations; and (iv) since December 31, 2014: (A) has not
received notice of any claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from the FDA or any other federal,
state, local or foreign governmental or regulatory authority or third party
alleging that any product operation or activity is in material violation of any
Applicable Laws or Authorizations and the Company has no knowledge that the FDA
or any other federal, state, local or foreign governmental or regulatory
authority or third party is considering any such claim, litigation, arbitration,
action, suit, investigation or proceeding; (B) has not received notice that the
FDA or any other federal, state, local or foreign governmental or regulatory
authority has taken, is taking or intends to take action to limit, suspend,
modify or revoke any material Authorizations and has no knowledge that the FDA
or any other federal, state, local or foreign governmental or regulatory
authority is considering such action; (C) has filed, obtained, maintained or
submitted all material reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments as required by any
Applicable Laws or Authorizations and that all such reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments were materially complete and correct on the date filed (or were
corrected or supplemented by a subsequent submission); and (D) has not, either
voluntarily or involuntarily, initiated, conducted, or issued or caused to be
initiated, conducted or issued, any recall, market withdrawal or replacement,
safety alert, post sale warning, “dear doctor” letter, or other notice or action
relating to the alleged lack of safety or efficacy of any product or any alleged
product defect or violation and, to the Company’s knowledge, no third party has
initiated, conducted or intends to initiate any such notice or action.

 

 8. 

 

 

EXECUTION COPY

 

(b)          Since January 1, 2015, and except to the extent disclosed in the
SEC Documents, the Company has not received any notices or correspondence from
the FDA or any other federal, state, local or foreign governmental or regulatory
authority requiring the termination, suspension or material modification of any
studies, tests or preclinical or clinical trials conducted by or on behalf of
the Company.

 

3.16       General Healthcare Regulatory Compliance.

 

(a)          As used in this subsection:

 

(i)          “Governmental Entity” means any national, federal, state, county,
municipal, local or foreign government, or any political subdivision, court,
body, agency or regulatory authority thereof, and any Person exercising
executive, legislative, judicial, regulatory, taxing or administrative functions
of or pertaining to any of the foregoing.

 

(ii)         “Law” means any federal, state, local, national or foreign law,
statute, code, ordinance, rule, regulation, order, judgment, writ, stipulation,
award, injunction, decree or arbitration award or finding.

 

(b)          The Company has not committed any act, made any statement or failed
to make any statement that would reasonably be expected to provide a basis for
the FDA or any other Governmental Entity to invoke its policy with respect to
“Fraud, Untrue Statements of Material Facts, Bribery, and Illegal Gratuities”,
or similar policies, set forth in any applicable Laws. Neither the Company, nor,
to the knowledge of the Company, any of its officers, key employees or agents
has been convicted of any crime or engaged in any conduct that has resulted, or
would reasonably be expected to result, in debarment under applicable Law,
including, without limitation, 21 U.S.C. Section 335a. No claims, actions,
proceedings or investigations that would reasonably be expected to result in
such a material debarment or exclusion are pending, or to the knowledge of the
Company, threatened, against the Company or any of its respective officers,
employees or agents.

 

(c)          Each of the Company and, to its knowledge, its directors, officers,
employees, and agents (while acting in such capacity) is, and at all times has
been, in material compliance with all health care Laws applicable to the Company
or by which any of its properties, businesses, products or other assets is bound
or affected, including, without limitation, the federal Anti-kickback Statute
(42 U.S.C. § 1320a-7b(b)), the Anti-Inducement Law (42 U.S.C. § 1320a-7a(a)(5)),
the civil False Claims Act (31 U.S.C. §§ 3729 et seq.), the administrative False
Claims Law (42 U.S.C. § 1320a-7b(a)), the Health Insurance Portability and
Accountability Act of 1996 (42 U.S.C. § 1320d et seq.), the exclusion laws (42
U.S.C. § 1320a-7), the Food Drug and Cosmetic Act (21 U.S.C. §§ 301 et seq.)
(collectively, “Health Care Laws”). The Company has not received any
notification, correspondence or any other written or oral communication from any
Governmental Entity, including, without limitation, the FDA, the Centers for
Medicare and Medicaid Services, and the Department of Health and Human Services
Office of Inspector General, of potential or actual material non-compliance by,
or liability of, the Company under any Health Care Laws.

 

 9. 

 

 

EXECUTION COPY

 

(d)          The Company is not a party to any corporate integrity agreements,
monitoring agreements, consent decrees, settlement orders, or similar agreements
with or imposed by any Governmental Entity.

 

3.17       Application of Takeover Protections. The issuance of the shares
hereunder and Intrexon’s ownership thereof is not prohibited by the business
combination statutes of the state of Nevada. The Company has not adopted any
stockholder rights plan, “poison pill” or similar arrangement that would trigger
any right, obligation or event as a result of the issuance of such shares and
Intrexon’s ownership of such shares and there are no similar anti-takeover
provisions under the Company's charter documents.

 

3.18       Listing and Maintenance Requirements. The Company is in compliance
with the requirements of the NYSE MKT for continued listing of the Company
common stock thereon and has not received any notification that, and has no
knowledge that NYSE MKT is contemplating terminating such listing. The issuance
and sale of the shares hereunder does not contravene the rules and regulations
of the NYSE MKT in any material respect, provided such sale and issuance is
approved in advance by NYSE MKT.

 

3.19       Private Placement. Neither the Company nor its Affiliates, nor any
Person acting on its or their behalf, (i) has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the shares
hereunder, (ii) has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under any circumstances
that would require registration of the sale and issuance by the Company of the
PKU Technology Access Fee Shares, the Clinical Milestone Shares under the
Securities Act or (iii) has issued any shares of Common Stock or shares of any
series of preferred stock or other securities or instruments convertible into,
exchangeable for or otherwise entitling the holder thereof to acquire shares of
Common Stock which would be integrated with the sale of the Common Stock to
Intrexon for purposes of the Securities Act or of any applicable stockholder
approval provisions, including, without limitation, under the rules and
regulations of any exchange or automated quotation system on which any of the
securities of the Company are listed or designated, nor will the Company or any
of its subsidiaries or affiliates take any action or steps that would require
registration of any of the Common Stock under the Securities Act or cause the
offering of the Common Stock to be integrated with other offerings. Assuming the
accuracy of the representations and warranties of Intrexon, the offer and sale
of the Common Stock by the Company to Intrexon pursuant to this Agreement will
be exempt from the registration requirements of the Securities Act.

 

3.20       No Manipulation of Stock. The Company has not taken and will not, in
violation of applicable law, take, any action outside the ordinary course of
business designed to or that might reasonably be expected to cause or result in
unlawful manipulation of the price of the Common Stock.

 

 10. 

 

 

EXECUTION COPY

 

3.21       Brokers. Neither the Company nor any of the officers, directors or
employees of the Company has employed any broker or finder in connection with
the transaction contemplated by this Agreement. The Company shall indemnify
Intrexon from and against any broker’s, finder’s or agent’s fees for which the
Company is responsible.

 

sECTION 4.      Representations, Warranties and Covenants of Intrexon.

 

Intrexon hereby represents and warrants to, and covenants with, the Company as
of the date hereof as follows:

 

4.1         Purchaser Sophistication. Intrexon (a) is knowledgeable,
sophisticated and experienced in making, and is qualified to make decisions with
respect to, investments in shares presenting an investment decision like that
involved in the purchase of the shares, including investments in securities
issued by the Company and investments in comparable companies, and has
requested, received, reviewed and considered all information it deemed relevant
in making an informed decision to purchase the shares; (b) Intrexon, in
connection with its decision to purchase the shares, relied only upon the SEC
Documents, other publicly available information, and the representations and
warranties of the Company contained herein; (c) Intrexon is an "accredited
investor" pursuant to Rule 501 of Regulation D under the Securities Act; (d)
Intrexon is acquiring the shares for its own account for investment only and
with no present intention of distributing any of such shares or any arrangement
or understanding with any other persons regarding the distribution of such
shares; (e) Intrexon has not been organized, reorganized or recapitalized
specifically for the purpose of investing in the shares; (f) Intrexon will not,
directly or indirectly, offer, sell, pledge, transfer or otherwise dispose of
(or solicit any offers to buy, purchase or otherwise acquire to take a pledge
of) any of the shares except in compliance with the Securities Act and
applicable state securities laws; (g) Intrexon understands that the shares are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of the Securities Act and state securities laws, and
that the Company is relying upon the truth and accuracy of, and Intrexon’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Intrexon set forth herein in order to determine the
availability of such exemptions and the eligibility of Intrexon to acquire the
shares; (h) Intrexon understands that its investment in the shares involves a
significant degree of risk, including a risk of total loss of Intrexon’s
investment (provided that such acknowledgment in no way diminishes the
representations, warranties and covenants made by the Company hereunder); and
(i) Intrexon understands that no United States federal or state agency or any
other government or governmental agency has passed upon or made any
recommendation or endorsement of the shares.

 

4.2         Authorization and Power. Intrexon has the requisite power and
authority to enter into and perform this Agreement and to purchase the shares
being sold to it hereunder. The execution, delivery and performance of this
Agreement by Intrexon and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary corporate action,
and no further consent or authorization of Intrexon or its board of directors or
stockholders is required. When executed and delivered by Intrexon, this
Agreement shall constitute a valid and binding obligation of Intrexon
enforceable against Intrexon in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

 

 11. 

 

 

EXECUTION COPY

 

4.3         No Conflict. The execution, delivery and performance of this
Agreement by Intrexon and the consummation by Intrexon of the transactions
contemplated hereby do not and will not (i) violate any provision of Intrexon’s
charter or organizational documents, (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which Intrexon is a party
or by which Intrexon’s properties or assets are bound, or (iii) result in a
violation of any federal, state, local or foreign statute, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations) applicable to Intrexon or by which any property or asset of
Intrexon are bound or affected, except, in all cases, other than violations
(with respect to federal and state securities laws) above, for such conflicts,
defaults, terminations, amendments, acceleration, cancellations and violations
as would not, individually or in the aggregate, materially and adversely affect
Intrexon’s ability to perform its obligations under the Agreement.

 

4.4         Restricted Shares. Intrexon acknowledges that the PKU Technology
Access Fee Shares and the Milestone Shares are restricted securities and must be
held indefinitely unless subsequently registered under the Securities Act or the
Company receives an opinion of counsel reasonably satisfactory to the Company
that such registration is not required. Intrexon is aware of the provisions of
Rule 144 promulgated under the Securities Act which permit limited resale of
stock purchased in a private placement subject to the satisfaction of certain
conditions, including, among other things, the existence of a public market for
the stock, the availability of certain current public information about the
Company, the resale occurring not less than one year after a party has purchased
and paid for the stock to be sold, the sale being through a “broker’s
transaction” or a transaction directly with a “market maker” and the number of
shares of the stock being sold during any three-month period not exceeding
specified limitations. Intrexon further acknowledges and understands that the
Company may not be satisfying the current public information requirement of Rule
144 at the time Intrexon wishes to sell the shares and, if so, Intrexon would be
precluded from selling the shares under Rule 144 even if the one year minimum
holding period has been satisfied.

 

4.5         Ownership of Common Stock. As of the date hereof, Intrexon
(8,675,768) and its Affiliates (NRM VII Holdings, LLC - 3,625,000) beneficially
own 12,300,768 shares of Common Stock of the Company.

 

4.6         Stock Legends. Intrexon acknowledges that certificates evidencing
the shares shall bear a restrictive legend in substantially the following form
(and including related stock transfer instructions and record notations):

 

 12. 

 

 

EXECUTION COPY

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY.

 

sECTION 5.      Survival of Representations, Warranties and Agreements.

 

Notwithstanding any investigation made by any party to this Agreement, all
representations and warranties made by the Company and Intrexon herein shall
survive the execution of this Agreement and the issuance and sale to Intrexon of
the shares and shall terminate two years after the PKU Technology Access Fee
Closing, provided, however, the representations and warranties in Sections 3.1,
3.2, 3.3, 4.1, 4.3, 4.4, 4.5 and 4.6 shall survive for so long as Intrexon
continues to hold any of the shares issued hereunder.

 

sECTION 6.      Covenants.

 

6.1         Notifications.

 

(a)          During the period prior to the PKU Technology Access Fee Closing,
the Company will promptly advise Intrexon in writing of (i) any Material Adverse
Effect, or (ii) any notice or other communication from any third person or
entity alleging that the consent of the third person is required in connection
with the transactions contemplated by this Agreement.

 

(b)          During the period prior to each of the Milestone Closings, each
party shall promptly notify the other of any action, suit or proceeding that is
instituted or specifically threatened in writing against such party to restrain,
prohibit or otherwise challenge the legality of any transaction contemplated by
this Agreement.

 

(c)          Information received by Intrexon pursuant to this Section 6.1 shall
be considered “Confidential Information” as such term is defined in the PKU
Channel Agreement and Intrexon agrees to treat such information in accordance
with the provisions of Article 7 of the PKU Channel Agreement.

 

6.2         Compliance. The Company shall use commercially reasonable best
efforts to (i) cause the Common Stock to continue to be registered under the
Exchange Act, file all periodic reports thereunder and continue the listing or
trading of the Common Stock on the NYSE MKT or any successor market (or other
exchange upon which the Common Stock may be listed) in good standing and to
comply in all material respects with all applicable rules and regulations of the
Commission and all reporting requirements under the rules and regulations of the
Exchange Act and (ii) to satisfy the current public information requirement of
Rule 144, in each case for so long as and at all times during which Intrexon
holds any shares.

 

6.3         [RESERVED]

 



 13. 

 

 

EXECUTION COPY



 

6.4         Best Efforts. Each party will use its reasonable best efforts to
satisfy in a timely fashion each of the conditions to be satisfied by it under
Section 8 of this Agreement.

 

6.5         Press Release. The Company shall issue any press releases announcing
the transaction contemplated by this Agreement in compliance with the terms and
conditions of the PKU Channel Agreement.

 

6.6         Approval. In each case where the Company determines that the
approval of Company investors or any exchange or other listing upon which the
Common Stock may be listed is required for the issuance of Common Stock to
Intrexon, the Company shall use commercially reasonable efforts to secure such
approval as promptly as possible. In the event, notwithstanding the foregoing
obligation, the Company is unable to secure the approval with respect to the
issuance of any shares to be issued hereunder, the Company shall negotiate the
terms of an alternate form of consideration of equivalent value to such unissued
shares.

 

6.7         [RESERVED].

 

6.8         No Poison Pill. The Company will not adopt any stockholder rights
plan, “poison pill” or similar arrangement, or adopt any anti-takeover
provisions under its Charter documents, that would trigger any right, obligation
or event as a result of the issuance of the shares hereunder to Intrexon.

 

6.9         No Standstill. The parties agree that Intrexon's acquisition of
Common Stock pursuant to this Agreement shall not trigger any standstill
provisions set forth in any prior agreements between the parties including in
the Stock Purchase Agreement executed November 18, 2011 by and between Intrexon
and Adeona Pharmaceuticals, Inc., and that any such standstill provisions from
prior agreements shall remain otherwise unaffected by this Agreement or the PKU
Channel Agreement.

 

6.10       Intrexon Proposals. Notwithstanding any of the foregoing provisions
of Section 6.9, the Company further agrees that nothing herein shall limit the
ability of Intrexon to confidentially propose to the executive management of the
Company and its board of directors, and/or advocate for, any transaction between
the Company and any third party unaffiliated with Intrexon or its Affiliates.

 

6.11       NYSE MKT Approval. In each case where the Company determines that the
approval of the NYSE MKT (or any other exchange upon which the Common Stock may
be listed) is required for the issuance of Common Stock to Intrexon, the Company
shall use commercially reasonable efforts to secure such approval as promptly as
possible. In the event, notwithstanding the foregoing obligation, the Company is
unable to secure the NYSE MKT (or any other exchange upon which the Common Stock
may be listed) approval with respect to the issuance of any shares to be issued
hereunder, the Company shall negotiate the terms of an alternate form of
consideration of equivalent value to such unissued shares.

 

 14. 

 

 

EXECUTION COPY

 

sECTION 7.      Conditions to Closing.

 

7.1         The obligation hereunder of the Company to issue and sell shares to
Intrexon at each Closing is subject to the satisfaction or waiver, at or before
the Closing of the conditions set forth below. These conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion.

 

(a)          Accuracy of Intrexon’s Representations and Warranties. The
representations and warranties of Intrexon shall be true and correct as of the
date when made and as of the Closing Date as though made at that time, except
for representations and warranties that are expressly made as of a particular
date, which shall be true and correct as of such date.

 

(b)          No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.

 

(c)          Performance by Intrexon. Intrexon shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied by
Intrexon at or prior to the Closing Date.

 

(d)          Channel Partnership Agreement. The PKU Channel Agreement shall have
been entered into by the Company and Intrexon and shall be in full force and
effect.

 

(e)          No Proceedings or Litigation. No action, suit or proceeding before
any arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened in
writing against Intrexon or any of the officers, directors or Affiliates of
Intrexon seeking to restrain, prevent or change the transactions contemplated by
this Agreement, or seeking damages in connection with such transactions.

 

(f)           Officer’s Certificate. On each Closing, Intrexon shall have
delivered to the Company a certificate signed by its Chief Financial Officer or
Secretary on behalf of Intrexon, dated as of such Closing, confirming on behalf
of Intrexon the conditions precedent set forth in paragraphs (a), (b), (c) and
(e) of this Section 7.1 as of such Closing; provided, however, if the Company
has elected to make the Milestone Cash Payment, the officer’s certificate to be
delivered at the Milestone Closing by Intrexon will address only the conditions
precedent set forth in paragraphs (b) and (e) of this Section 7.1.

 

7.2         The obligation hereunder of Intrexon to receive shares and
consummate the transactions contemplated by this Agreement, other than the
payment by the Company of cash in lieu of issuance of any of the Clinical
Milestone Shares, is subject to the satisfaction or waiver, at or before each
Closing, of each of the conditions set forth below. These conditions are for
Intrexon’s sole benefit and may be waived by Intrexon at any time in its sole
discretion. For clarity, neither the satisfaction nor the waiver of any of the
events, circumstances, deliveries or conditions set forth below is a condition
precedent to the obligation of Intrexon to accept the any cash payments in lieu
of the Company’s issuing the Clinical Milestone Shares to Intrexon.

 

 15. 

 

 

EXECUTION COPY

 

(a)          Accuracy of the Company’s Representations and Warranties. Each of
the representations and warranties of the Company in this Agreement shall be
true and correct as of the Closing Date, except for representations and
warranties that speak as of a particular date, which shall be true and correct
as of such date.

 

(b)          Performance by the Company. The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing Date.

 

(c)          Channel Partnership Agreement. The PKU Channel Agreement shall have
been entered into by the Company and Intrexon and shall be in full force and
effect.

 

(d)          No Suspension, Etc. Trading in the common stock shall not have been
suspended by the Commission or the NYSE MKT.

 

(e)          No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.

 

(f)          No Proceedings or Litigation. No action, suit or proceeding before
any arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened in
writing against the Company or any of the officers, directors or Affiliates of
the Company seeking to restrain, prevent or change the transactions contemplated
by this Agreement, or seeking damages in connection with such transactions.

 

(g)          Execution of Rights Agreement. On the date of the PKU Technology
Access Fee Closing, each party shall have delivered its signature to the Second
Amendment to Registration Rights Agreement substantially in the form attached as
Exhibit A to this Agreement to the other party, and such agreement shall be in
full force and effect as of that Closing Date.

 

(h)          Opinion. Counsel for the Company shall have delivered to Intrexon
opinion letters containing legal opinions substantially in the form attached
hereto as Exhibit B.

 

(i)           Officer’s Certificate. On each Closing, the Company shall have
delivered to Intrexon a certificate signed by its Chief Financial Officer or
Secretary on behalf of the Company (the “Officer’s Certificate”), dated as of
such Closing, confirming on behalf of the Company the conditions precedent set
forth in paragraphs (a), (b), (d), (e), (i) and (j) of this Section 7.2 as of
such Closing, and attaching and certifying a copy of the resolutions of the
Company’s board of directors referred to in the last sentence of Section 3.2.

 

(j)           No Material Adverse Effect. Since the date of this Agreement,
there shall not have occurred any Material Adverse Effect.

 

 16. 

 

 

EXECUTION COPY

 

(k)          Approvals. Any requisite shareholder, board, or exchange approvals
relating to the issuance of the PKU Technology Access Fees or the Clinical
Milestone Shares (as the case may be) have been obtained in advance by Company.

 

sECTION 8.      Notices.

 

All notices or other communications which are required or permitted hereunder
shall be in writing and addressed as follows:

 

If to the Company: Synthetic Biologics, Inc.   617 Detroit Street, Suite 100  
Ann Arbor, MI  48104   Attention:  Chief Executive Officer   Fax No.:  (734)
332-7878     If to Intrexon: Intrexon Corporation   20374 Seneca Meadows Parkway
  Germantown, MD 20876   Attention: Legal Department   Fax No.:  (301) 556-9902

 

or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any such
communication shall be deemed to have been given when delivered if personally
delivered or sent by facsimile (provided that the party providing such notice
promptly confirms receipt of such transmission with the other party by
telephone), on the business day after dispatch if sent by a
nationally-recognized overnight courier and on the third business day following
the date of mailing if sent by certified mail, postage prepaid, return receipt
requested.

 

sECTION 9.      Miscellaneous.

 

9.1         Fees and Expenses. Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.

 

9.2         Waivers and Amendments. Neither this Agreement nor any provision
hereof may be changed, waived, discharged, terminated, modified or amended
except upon the written consent of the parties hereto.

 

9.3         Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.

 

 17. 

 

 

EXECUTION COPY

 

9.4         Severability. If any provision hereof should be held invalid,
illegal or unenforceable in any respect, then, to the fullest extent permitted
by law, (a) all other provisions hereof shall remain in full force and effect
and shall be liberally construed in order to carry out the intentions of the
Parties as nearly as may be possible and (b) the parties shall use their best
efforts to replace the invalid, illegal or unenforceable provision(s) with
valid, legal and enforceable provision(s) which, insofar as practical, implement
the purposes of such provision(s) in this Agreement.

 

9.5         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York as applied to contracts
entered into and performed entirely in the State of New York by New York
residents, without regard to conflicts of law principles.

 

9.6         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.

 

9.7         Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto, provided that Intrexon shall not assign its rights or
obligations hereunder unless Intrexon assigns such rights in whole and not in
part to an assignee of such rights and obligations which shall agree in writing
with the Company to be bound by this Agreement and that Intrexon’s rights under
Sections 6.3, 6.4, 6.5 and 7 shall not be assignable.

 

9.8         No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

9.9         Expenses. Each party shall pay all costs and expenses that it incurs
with respect to the negotiation, execution, delivery and performance of this
Agreement.

 

9.10      Entire Agreement. This Agreement, the PKU Channel Agreement, the
Rights Agreement and other documents delivered pursuant hereto and thereto,
including the exhibits, constitute the full and entire understanding and
agreement between the parties with regard to the subjects hereof and thereof.
Except as explicitly set forth herein, nothing in this Agreement is intended to
alter the rights or obligations of the parties pursuant to the Stock Purchase
Agreement executed November 18, 2011 by and between Intrexon and Adeona
Pharmaceuticals, Inc.

 

9.11      Publicity. Except as otherwise provided herein or in the PKU Channel
Agreement, no party shall issue any press releases or otherwise make any public
statement with respect to the transactions contemplated by this Agreement
without the prior written consent of the other party, except as may be required
by applicable law or regulations, in which case such party shall provide the
other parties with reasonable notice of such publicity and/or opportunity to
review such disclosure.

 

 18. 

 

 

EXECUTION COPY

 

9.12       Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.

 

9.13       Further Assurances. From and after the date of this Agreement, upon
the reasonable request of Intrexon or the Company, the Company and Intrexon
shall execute and deliver such instruments, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.

 

9.14       Company Sale. For purposes of this Agreement, a “Company Sale” shall
mean the sale of the Company, whether in a single transaction or in a series of
related transactions that are consummated contemporaneously (or consummated
pursuant to contemporaneous agreements), to one or more unaffiliated third
parties on an arm’s-length basis, pursuant to which such unaffiliated third
party or parties acquires (i) (whether by merger, consolidation, sale or
transfer of capital stock, recapitalization, or otherwise) more than fifty
percent (50%) of the Company's common stock or (ii) all or substantially all
of the assets of the Company determined on a consolidated basis.

 

[Remainder of page intentionally left blank.]

 

 19. 

 

 

EXECUTION COPY

 

In Witness Whereof, the parties hereto have caused this Stock Issuance Agreement
to be executed by their duly authorized representatives as of the day and year
first above written.

 

  SYNTHETIC BIOLOGICS, INC.           By: /s/ Jeffrey Riley     Name: Jeffrey
Riley     Title: Chief Executive Officer, President, and Director              
INTREXON CORPORATION               By: /s/ Donald P. Lehr     Name: Donald P.
Lehr     Title: Chief Legal Officer  

 

SIGNATURE PAGE FOR STOCK ISSUANCE AGREEMENT

 

 20. 

 

 

Exhibit A

 

FORM OF LEGAL OPINION

 

1.The Company has been duly incorporated and is a validly existing corporation
in good standing under the laws of the State of Nevada.

 

2.The Company has the requisite corporate power to own, lease and operate its
property and assets, and to conduct its business as described in the SEC
Documents.

 

3.The Company is duly qualified to do business as a foreign corporation and is
in good standing in the State of Michigan.

 

4.The Company has the requisite corporate power to execute, deliver and perform
its obligations under the Agreement, the PKU Channel Agreement and the Rights
Agreement (collectively, the “Transaction Documents”), including, without
limitation, to issue, sell and deliver the shares as contemplated by the
Agreement.

 

5.All corporate action on the part of the Company necessary for the
authorization, execution and delivery of the Transaction Documents by the
Company, the authorization, sale, issuance and delivery of the shares and the
performance by the Company of its obligations to be performed at the Closing
under the Transaction Documents has been taken. Each of the Transaction
Documents has been duly and validly authorized, executed and delivered by the
Company. The Agreement and the Rights Agreement (together, the “Equity
Documents”) each constitutes a valid and binding agreement of the Company
enforceable against the Company in accordance with its respective terms.

 

6.The Company has the authorized capital stock as set forth in the SEC
Documents. The shares have been duly authorized and, when issued, sold and
delivered against payment therefor in accordance with the terms of the
Agreement, will be validly issued, fully paid and nonassessable.

 

7.There are no pre-emptive rights or similar rights contained in the Company’s
Articles of Incorporation, as amended, or Bylaws, as amended, or any Material
Agreement.

 

8.The execution and delivery of the Equity Documents and the issuance of the
shares pursuant thereto do not violate any provision of the Company’s Articles
of Incorporation or Bylaws, do not constitute a default under or a material
breach of any Material Agreement and do not (a) violate any U. S. Federal or
state statute, rule or regulation which in the experience of such counsel is
typically applicable to transactions of the nature contemplated by the Equity
Documents or (b) violate any order, writ, judgment, injunction, decree,
determination or award which has been entered against the Company and of which
such counsel is aware, except, with respect to clauses (a) and (b), where such
violation would not materially and adversely affect the Company.

 

- i - 

 

 

9.To the knowledge of such counsel, there is no action, proceeding or
investigation pending or overtly threatened against the Company before any court
or administrative agency that questions the validity of the Transaction
Documents or that could reasonably be expected to result, either individually or
in the aggregate, in a material adverse effect on the Company.

 

10.All consents, approvals, authorizations, or orders of, and filings,
registrations and qualifications with any U.S. Federal or state regulatory
authority or governmental body required for the issuance of the shares have been
made or obtained, except (a) for the filing of a Form D pursuant to Securities
and Exchange Commission Regulation D and (b) and any requisite blue sky
filing(s).

 

11.Subject to the accuracy of Intrexon’s representations in Section 4 of the
Agreement and assuming (a) that neither the Company nor any person acting on
behalf of the Company has offered or sold the shares by any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D promulgated (the “Regulation D”) under the Securities Act; (b) that
no offerings or sales of securities of the Company after the date hereof in a
transaction can be “integrated” with any sales of the shares, the offer and sale
of the shares in conformity with the terms of the Agreement constitute
transactions that are exempt from the registration requirements of the
Securities Act of 1933, as amended, subject to the timely filing of a Form D
pursuant to Regulation D.

 

12.The Company is not, and, after giving effect to the offering and sale of the
shares and the application of the proceeds thereof in accordance with the
business plans of the Company to which such counsel is aware, will not be an
“investment company” as defined in the Investment Company Act of 1940, as
amended.

 

13.To the knowledge of such counsel, there are no written contracts, agreements
or understandings between the Company and any person granting such person the
right (other than rights which have been waived in writing or otherwise
satisfied) to require the Company to include any securities of the Company in
any registration statement contemplated by Section 2(a) of the Rights Agreement.

 



- ii - 

